Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 6, 2019

                                      No. 04-19-00778-CR

                                      The STATE of Texas,
                                           Appellant

                                                v.

                                       Vivian LAMPKIN,
                                            Appellee

                  From the County Court at Law No. 12, Bexar County, Texas
                                   Trial Court No. 601339
                              Yolanda T. Huff, Judge Presiding


                                         ORDER
        In its notice of appeal, the State has requested a stay pursuant to article 44.01(e) of the
Texas Code of Criminal Procedure. The request is GRANTED, and all proceedings in the
underlying cause are STAYED pending final disposition of this appeal. TEX. CODE CRIM. PROC.
art. 44.01(e).


                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2019.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court